Case 1:20-cv-04336-MKV Document 23-9 Filed 10/06/20 Page 1 of 3




                  Exhibit 9
8/24/2020          Case 1:20-cv-04336-MKV Document 23-9
                                                Entity       Filed 10/06/20 Page 2 of 3
                                                       Information




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through August 21, 2020.

                              Selected Entity Name: 39 CLARKSON ASSOCIATES LLC
                                           Selected Entity Status Information
                        Current Entity Name: CLARKSON ASSOCIATES LLC
                               DOS ID #:         5140308
                       Initial DOS Filing Date: MAY 19, 2017
                                County:          NEW YORK
                             Jurisdiction:       DELAWARE
                             Entity Type:        FOREIGN LIMITED LIABILITY COMPANY
                        Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            CLARKSON ASSOCIATES LLC
            18 E 17TH ST 3 FL
            NEW YORK, NEW YORK, 10003
                                              Registered Agent
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK, NEW YORK, 10005


                                 This office does not require or maintain information
                                  regarding the names and addresses of members or
                                     managers of nonprofessional limited liability
                                 companies. Professional limited liability companies
                                must include the name(s) and address(es) of the original
                                members, however this information is not recorded and
                                       only available by viewing the certificate.

                                                    *Stock Information
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=CCE63825E75919E9E527B78BE41515293BEC418816A…   1/2
8/24/2020          Case 1:20-cv-04336-MKV Document 23-9
                                                Entity       Filed 10/06/20 Page 3 of 3
                                                       Information

                               # of Shares        Type of Stock       $ Value per Share
                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                            Filing Date      Name Type                 Entity Name
                           MAY 19, 2017 Fictitious        39 CLARKSON ASSOCIATES LLC
                           MAY 19, 2017 Actual            CLARKSON ASSOCIATES LLC

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=CCE63825E75919E9E527B78BE41515293BEC418816A…   2/2
